                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE

MAINE MARITIME ACADEMY,                 )
                                        )
               Plaintiff,               )
                                        )
v.                                      ) Docket No. 1:17-cv-195-NT
                                        )
JANIS FITCH,                            )
                                        )
               AND                      )
                                        )
SODEXO OPERATIONS LLC,                  )
                                        )
               Defendants.              )
                                        )
                                        )
JANIS FITCH,                            )
                                        )
               Third-Party Plaintiff,   )
                                        )
v.                                      )
                                        )
UNITED STATES OF AMERICA,               )
                                        )
               Third-Party Defendant.   )


     ORDER ON MAINE MARITIME ACADEMY’S MOTION TO DISMISS

      This dispute arises out of injuries suffered by Defendant and Third-Party

Plaintiff Janis Fitch while working aboard the Training Ship STATE OF MAINE (the

“Training Ship”). Before me is Plaintiff Maine Maritime Academy’s (“MMA”) motion

to dismiss Fitch’s Amended Counterclaim (ECF No. 58). For the reasons that follow,

I DENY MMA’s motion.
                                  PROCEDURAL HISTORY

       MMA filed a complaint seeking a declaration, pursuant to 28 U.S.C. § 2201,

that it is not obligated to pay “maintenance and cure”1 to Fitch, and, alternatively, a

declaration that Sodexo2 is obligated to indemnify MMA for any liability for Fitch’s

injury. Fitch answered MMA’s complaint, and filed a counterclaim against MMA and

a crossclaim against Sodexo for Jones Act negligence, unseaworthiness, and

maintenance and cure. (ECF No. 14.) Sodexo filed a crossclaim against MMA. (ECF

No. 18.) Fitch then amended her crossclaim and counterclaim to add a third-party

claim against the United States. (ECF No. 51.) MMA filed the instant motion to

dismiss Fitch’s counterclaim for lack of subject matter jurisdiction or, alternatively,

for failure to state a claim, as well as for judgment on the pleadings. (ECF No. 58.)

Both Fitch and the United States filed a response in opposition to MMA’s motion.

(ECF Nos. 63, 75.) MMA filed a consolidated reply. (ECF No. 79.)

       On September 4, 2018, I held a telephone conference of parties. The parties

agreed that it made sense to address first the issue of whether I have subject matter

jurisdiction over Fitch’s counterclaims against MMA.3 I allowed the parties to conduct



1       “Maintenance and cure are the unique obligations that ship owners owe sailors who fall ill or
become injured while in the service of a ship. Neither fault nor causation is required.” Whitman v.
Miles, 294 F. Supp. 2d 117, 121 (D. Me. 2003), aff’d, 387 F.3d 68 (1st Cir. 2004).
2      Sodexo provides food services for MMA, both on-campus and aboard the Training Ship. Sodexo
was Fitch’s immediate employer. Compl. ¶¶ 7, 10 (ECF No. 1).
3       The impact of considering this as a question of jurisdiction, see, e.g., Ali v. Rogers, 780 F.3d
1229, 1236-37 (9th Cir. 2015), as opposed to a question of whether the plaintiff has failed to state a
claim, see, e.g., Daniels v. United States, No.:3:16-CV-02077-BTM-DHB, 2017 WL 3478765 (S.D. Cal.
Aug. 11, 2017), affects the assignment of the burden of proof, the legal standard, and the materials
that are available for a court to review. Here, the parties agreed that I should resolve the question
under Rule 12(b)(1) and that I could consider materials outside the pleadings to do so.
limited additional discovery and submit supplemental briefing on the jurisdictional

issue. (ECF Nos. 84, 86, 87, 88.)4


                                  FACTUAL BACKGROUND

        Congress has declared its objective to have a robust and capable merchant

marine to meet the nation’s domestic and foreign commerce needs and to serve as a

naval and military auxiliary in time of war or national emergency. 46 U.S.C.

§ 50101(a). It has further declared that: “[i]t is the policy of the United States to

encourage and aid the development and maintenance of a merchant marine [to]

satisfy[] [those objectives].” 46 U.S.C. § 50101(b). In order to ensure that there are

adequate human resources to achieve its goals, Congress has enacted legislation

focused on the education and training of merchant mariners.

        It is the policy of the United States that merchant marine vessels of the
        United States should be operated by highly trained and efficient citizens
        of the United States and that the United States Navy and the merchant
        marine of the United States should work closely together to promote the
        maximum integration of the total seapower forces of the United States.

46 U.S.C. § 51101. To that end, the Secretary of Transportation maintains the United

States Merchant Marine Academy and “cooperate[s] with and assist[s] State

maritime academies in providing instruction to individuals to prepare them for

service in the merchant marine of the United States.” 46 U.S.C. §§ 51301, 51501(a).




4        MMA filed a motion to strike exhibits attached to the responses of Fitch and the United States.
(ECF No. 78.) Following supplemental briefing, MMA narrowed its motion to strike to only statements
made in depositions that “constitute conclusions of pure law.” MMA’s Suppl. Submission (ECF No. 87)
4 n.2. Because I do not rely on these statements in ruling on the motion to dismiss, the motion to strike
is moot.
       In support of state maritime academies, the Maritime Administration

(“MARAD”), an agency within the Department of Transportation, provides direct

payments, tuition assistance, and assistance with instruction and course

development. 46 U.S.C. §§ 51501-51511. In addition, the Secretary of Transportation

is authorized to provide vessels to state maritime academies for use as training ships

and to provide limited fuel assistance. 46 U.S.C. § 51504. Training ships provided by

MARAD remain the property of the United States Government. 46 U.S.C. § 51504.

       To qualify for a training vessel, state maritime academies must provide specific

courses, meet standards set in consultation with the Secretary of the Transportation,

and require students in a merchant marine officer preparation program to pass

various licensing tests. 46 U.S.C. § 51506(a). One regulation governing curriculum

requires that the “minimum period of training shall be three (3) years,” and further

states that “[f]or the Cadets and Midshipmen5 . . . at least six (6) months of the total

time must be aboard a Training Ship in cruise status.” 46 C.F.R. § 310.3(c)(1).

       MMA is a one of six federally recognized state maritime academies, and it

qualifies for a training vessel. Memorandum of Agreement Between the United States

of America and Maine Maritime Academy 1 (“MoA”) (ECF No. 63-1); O’Donnell Dep.

11 (ECF No. 84-1). MMA offers Bachelor of Science degrees in marine transportation,

marine systems engineering, marine engineering technology, marine engineering



5       “Cadets” are “enrolled in the United States Maritime Service and in good standing at . . . [a
qualifying] maritime academy.” 46 C.F.R. § 310.1(g). “Midshipman means a student in good standing
at a State maritime academy or college who has accepted midshipman status in the United States
Naval Reserve (including the Merchant Marine Reserve, United States Naval Reserve).” 46 C.F.R.
§ 310.1(l).
operations, power engineering, vessel operations and technology, international

business and logistics, oceanography and ocean studies. Approximately two-thirds of

the student body at MMA are cadets enrolled in a merchant marine officer

preparation program and working to obtain merchant seamen licenses that are issued

by the United States Coast Guard. The remaining students are not cadets but they

may be pursuing careers that support the merchant marine.6

       MMA offers cadets opportunities to complete the required six months of

training at sea. One of the ways cadets can accrue the required sea-time training is

by participating in MMA’s annual summer training cruises aboard the Training Ship.

MMA charges students between $1,800 - $7,500 (depending on the student’s major)

to participate in a summer cruise. https://mainemaritime.edu/undergraduate-

catalog/affording-mma/tuition-and-fees/ (last visited Feb. 15, 2019).7 Although the

Training Ship largely supports programs for cadets, non-cadets use the Training Ship

from time to time to support their own studies. This incidental use is governed by the

MoA, which provides that “[a]ny [ancillary] use of the Vessel shall not compete with

or impede training” and that any ancillary use during a training cruise must be

submitted to MARAD for approval. MoA 13.

       This case arises from injuries sustained by Fitch during a summer cruise.

Fitch, the lead cook aboard the Training Ship, contends that she was seriously injured


6     At oral argument, MMA’s attorney proffered the above undisputed facts. See Procedural Order
(ECF No. 98) (notice of topics for oral argument).
7      The Government cited materials on MMA’s website in its Response to MMA’s motion to
dismiss. See Gov’t.’s Resp. 3-6 (ECF No. 75). In its Reply (ECF No. 79), MMA did not dispute the
accuracy of the material.
in July of 2016, when she “slipped, fell and slid across the deck . . . shattering her left

tibia and left fibula” while preparing breakfast in the galley. First Amend. Compl.

(“FAC”) ¶ 29 (ECF No. 51). Fitch alleges that she slipped because an inadequate

drainage system was unable to dispose of greasy, soapy wash water from the previous

night’s cleaning. FAC ¶¶ 30-31.


                                 LEGAL STANDARD

      “Federal courts are courts of limited jurisdiction,” restricted to hear matters

“authorized by Constitution and statute.” Kokkonen v. Guardian Life Ins. Co. of

Am., 511 U.S. 375, 377 (1994). Federal Rule of Civil Procedure 12(b)(1) permits a

party to move to dismiss a complaint on the grounds that the court lacks subject

matter jurisdiction. MMA contends that Fitch lacks jurisdiction to pursue a

counterclaim against it because, by statute, Fitch’s exclusive remedy lies against the

United States. A district court may “resolv[e] . . . factual disputes between the parties”

“in order to determine its own jurisdiction.” Valentin v. Hosp. Bella Vista, 254 F.3d

358, 363 (1st Cir. 2001).


                                     DISCUSSION

I.    The Suits in Admiralty Act

      The issue before me arises under the Suits in Admiralty Act (the “SIAA”). The

SIAA, which waives the sovereign immunity of the United States for certain cases in

admiralty, provides, in pertinent part: “in a case in which, if a vessel were privately

owned or operated . . . a civil action in admiralty could be maintained, a civil action

in admiralty in personam may be brought against the United States.” 46 U.S.C.
§ 30903. Courts have determined that the SIAA authorizes suit against the United

States in three situations:

      first where an injury is caused by a vessel owned by the United States;
      . . . second, where an injury is caused by a vessel operated by the United
      States; and finally, in cases where an injury is caused by a vessel
      operated for the United States. The language of the statute is
      disjunctive; therefore the fulfillment of any one of the above three
      conditions will satisfy the requirements of the Act.

Bowman v. Pan American World Services, Inc., 704 F. Supp. 695, 696 (E.D. La. 1989).

      At issue in this case is the SIAA’s “exclusivity provision,” which provides that

a plaintiff who can sue the United States under the SIAA cannot also bring an

“action arising out of the same subject matter against the officer, employee, or agent

of the United States.” 46 U.S.C. § 30904.

II.   The Arguments Advanced

      The central question before me is whether MMA is an agent of the United

States for purposes of the SIAA’s exclusivity provision. MMA argues that it is an

agent of the United States, as a matter of law, because the United States owns the

Training Ship. It further contends that it qualifies as an agent because the United

States “retains overall direction and control of the vessel” for the purpose of training

officers in the merchant marine of the United States. Mot. to Dismiss 6-8; MMA’s

Reply 8-10 (ECF No. 79).

      The United States and Fitch counter that government ownership of the

Training Ship is not enough, in and of itself, to make MMA an agent as a matter of

law. They further contend that MMA is not an agent of the United States because:

(1) MARAD did not consent for MMA to act as its agent; (2) MARAD did not exercise
sufficient control over MMA’s operation of the Training Ship, and (3) MMA uses the

Training Ship for its sole benefit. Gov’t.’s Resp. 8, 13 (ECF No. 75); Fitch’s Obj. 7 (ECF

No. 63).

III.   Whether MMA is an Agent as a Matter of Law because the Training
       Ship is a Public Vessel

       For its first contention—that it is an agent as a matter of law simply because

the Training Ship is a public vessel owned by the United States—MMA relies on the

First Circuit’s language in Ironshore Specialty Insurance Co. v. United States, which

held that “contractors crewing a ship deemed a ‘public vessel’ for purposes of the [Oil

Pollution Act] are—as a matter of legal definition—agents of the United States for

purposes of the Suits in Admiralty Act’s exclusivity provision.” 871 F.3d 131, 141 (1st

Cir. 2017). The United States counters that “the mere fact of government ownership

of a ‘public vessel’ and the fact that another entity operates the vessel, does not

provide a sufficient basis for determining that the entity is an ‘agent’ within the

meaning of the [SIAA].” Gov’t.’s Resp. 17.

       The United States concedes that the Training Ship “is owned by the United

States through MARAD, and is a public vessel of the United States under the PVA.”

Gov’t.’s Resp. 10. At oral argument, the United States explained that this concession

is not fatal under Ironshore because Ironshore cannot and should not be extended to

cases in which the Government owns a vessel but does not operate it (either by itself

or through an agent).8


8       Counsel for the Government explained that there are several categories of public vessels: 1)
vessels owned and operated by the United States, for example a naval ship operated by naval
personnel; 2) vessels owned by the United States but operated by a contractor under the operational
       Ironshore involved a military transport vessel called the FISHER, which

spilled 11,000 gallons of fuel next to Boston Harbor triggering an expensive cleanup

operation. Ironshore Specialty Insurance Company (“Ironshore”) ended up paying

for the cleanup, and it sought to recover the cleanup costs in an action against the

United States and American Overseas Marine Company, LLC (“AMSEA”), the

contractor that operated the FISHER. Ironshore brought claims arising under the Oil

Pollution Act (“OPA”) and general admiralty and maritime claims sounding in

negligence against both the United States and AMSEA. The First Circuit addressed

the OPA claims first, noting that the OPA, which imposes strict liability for pollution

removal costs on the party responsible for the vessel, contains an exception for

discharges from a “public vessel,” which is defined under the OPA as “a vessel owned

or bareboat chartered and operated by the United States[] . . . except when the vessel

is engaged in commerce.” Ironshore, 871 F.3d at 136 (quoting 33 U.S.C. § 2701(29)).

The First Circuit wrote: “[a]lthough the OPA states that vessels ‘owned and . . .

operated by the United States’ are public vessels, the statute provides no definition

of the word ‘operated.’ ” Id. at 137.9




control of the United States, as was the case of the vessel in Ironshore; 3) vessels not owned by the
United States but operated by the United States or a contractor acting on its behalf, as in the case of
Favorite v. Marine Personnel and Provisioning, Inc., 955 F.2d 382 (5th Cir. 1992); and 4) vessels owned
by the United States but not operated by or for the United States. The Government contends that the
fourth category is a limited one and that all Government-owned training ships loaned to state
maritime academies belong in this category.
9       By quoting the OPA in this fashion, the First Circuit has clearly signaled that the definition
of public vessel in the OPA requires both ownership and operation.
       The First Circuit, in determining that the FISHER was a public vessel exempt

from the OPA, looked to the Public Vessels Act10 and cases interpreting it and held

that

       if a vessel functioning in a public capacity is owned (or bareboat
       chartered) by the United States, but crewed by a private contractor, such
       a vessel constitutes a “public vessel” so long as the private contractor is
       acting under the operational control of the United States and except
       when the vessel is engaged in commerce.

Id. at 138 (footnote omitted) (emphasis added). The vessel in Ironshore was “deployed

principally to carry military vehicles and containerized cargo for the Department of

Defense,” and the contract between the Department of Defense and AMSEA “clearly

established that at all times the [vessel] would be controlled by the U.S. military.” Id.

at 134, 138. The First Circuit concluded that because AMSEA was acting under the

operational control of the United States, the FISHER was a public vessel exempt from

the OPA.

       After addressing the OPA claims, the First Circuit went on to address the

general admiralty and maritime claims sounding in negligence. After concluding that

the negligence claims against the United States survived, it addressed whether

AMSEA could benefit from the exclusivity provision of the SIAA. Ironshore argued

that AMSEA was not an agent of the United States because it was “acting entirely on

its own behalf.” Id. at 140. The First Circuit disagreed, again turning to the PVA:

       In cases filed pursuant to the Public Vessels Act, other circuits have held
       that a private contractor crewing a ship that qualifies as a public vessel

10      The Public Vessels Act (PVA), is a piece of companion legislation enacted shortly after the
SIAA. It serves to waive the sovereign immunity of the United States for “damages caused by a public
vessel of the United States.” 46 U.S.C. § 31102. All claims under the PVA are “subject to the SIAA,
including . . . its exclusivity provision.” Ali v. Rogers, 780 F.3d at 1234.
      is necessarily an “agent of the United States” for purposes of the Suits
      in Admiralty Act’s exclusivity provision. See Favorite Marine v. Marine
      Pers. & Provisioning, Inc., 955 F.2d 382, 388 (5th Cir. 1992) (“As a
      matter of legal definition, ‘agent’ of the United States is an appropriate
      characterization of such a contract operator of a public vessel.” (quoting
      Petition of the United States, 367 F.2d 505, 509-10 (3d Cir. 1966))); see
      also id. (“[T]he general statement of an agency concept . . . include[s] any
      instrumentality through and by which the public vessels are operated.”
      (quoting Petition of the United States, 367 F.2d at 510) (second alteration
      in original)). Having already decided that the concept of a “public vessel”
      has the same meaning under the OPA and the Public Vessels Act . . . ,
      we conclude that contractors crewing a ship deemed a “public vessel” for
      purposes of the OPA are—as a matter of legal definition—agents of the
      United States for purposes of the Suits in Admiralty Act’s exclusivity
      provision.

Id. at 140-41.

      Ironshore must be read in the specific context of the OPA definition of public

vessel: “a vessel owned . . . and operated by the United States.” 33 U.S.C. § 2701(29).

The United States argues that in situations where the government loans a vessel and

does not thereafter control the operation of that vessel, Ironshore does not apply. I

agree with the United States that the First Circuit would not likely extend Ironshore’s

statement on SIAA agency to vessels owned by the Government but operated by an

entity that was not under the operational control of the government, because such a

holding would not comport with the common law understanding of agency. See infra

IV. Since the operational control inquiry overlaps with the agency question, I go on

to analyze whether there is an agency relationship here.
IV.     Whether MMA is MARAD’s Agent

        A.      Caselaw Interpreting “Agent” Under the SIAA

        The SIAA does not define the term “agent,” but courts generally apply the

common law definition of agency.11 Dearborn v. Mar Ship Operations, Inc., 113 F.3d

995, 997 (9th Cir. 1997). The Third Circuit determined that an independent

contractor could be an agent of the United States, if “he is employed as a fiduciary,

acting for a principal with the principal’s consent and subject to the principal’s overall

control and direction in accomplishing some matter undertaken on the principal’s

behalf.” Petition of the United States, 367 F.2d at 509, (citing Restatement (Second)

of Agency); see also Dearborn, 113 F.3d at 997; Servis v. Hiller Systems, 54 F.3d 203,

207 (4th Cir. 1995).

        To establish agency, “two factors must be present: 1) ‘the principal must

exercise significant control over the agent’s activities,’ and 2) ‘the agent must be

engaged in conducting the business of the principal.’ ” Daniels v. United States,

No.:3:16-CV-02077-BTM-DHB, 2017 WL 3478765, *5 (S.D. Cal. Aug. 11, 2017)

(quoting Cannon v. Austal USA, LLC, No. 15-CV-2582-CAB (BLM), 2016 WL

4916966, at *3 (S.D. Cal. Apr. 11, 2016)).12 In addition to these two factors, there




11       Under the common law, “[a]gency is the fiduciary relationship that arises when one person (a
‘principal’) manifests assent to another person (an ‘agent’) that the agent shall act on the principal’s
behalf and subject to the principal’s control, and the agent manifests assent or otherwise consents so
to act.” Restatement (Third) of Agency § 1.01 (2006).
12     See also Petition of the United States, 367 F.2d 505, 509-10 (3d Cir. 1966) (contractor expressly
agreed to conduct the business of the government); Landry v. United States, 20 F.3d 469, 1994 WL
122188 at *5-6 (5th Cir. Mar. 29, 1994) (contractor was acting on behalf of the government); Favorite
v. Marine Personnel and Provisioning, Inc., 955 F.2d 382 (5th Cir. 1992) (same); Dearborn v. Mar Ship
Operations, Inc., 113 F.3d 995, 997-98 (9th Cir. 1997) (inquiry is whether there is “significant control
must be some “manifestation of consent” between the parties that the agent should

act on behalf of the principal. Id. at *6. In determining whether an agency

arrangement exists, words such as “employer, agent, independent contractor, etc.,

however, are not decisive. The court must look at the venture as a whole.” Nelsen v.

Research Corp. of the Univ. of Haw., 805 F. Supp. 837, 846 (D. Haw. 1992) (citation

omitted).

       The vast majority of cases interpreting the exclusivity provision of the SIAA

involve fact patterns in which the United States owns or bareboat charters a vessel

and contracts with a private entity to perform a specific task on behalf of the

government. See Dearborn, 113 F.3d at 998 (“[Contractor] consented to operate the

[vessel] on the government's behalf” under a contract that provided “[t]he Contractor

shall provide personnel, operational and technical support ashore and afloat,

equipment, tools, provisions, and supplies to operate and maintain ten U.S. Naval

Ships.”); Favorite, 955 F.2d at 387 (Contract between government and contractor

provided that “[t]he Contractor . . . shall provide personnel, operational and technical

support ashore and afloat, equipment, tools, provisions and supplies, spare parts,

consumables, etc. to operate and maintain tankers for the Commander, Military

Sealift Command (COMSC). Nine tankers are operated for the purpose of moving

Department of Defense refined petroleum products worldwide.”); Petition of the

United States, 367 F.2d at 508 (“The agreement provided that [contractor] would




over the [operator’s] activities—either day-to-day control or overall control and direction of the
mission.”).
‘manage and conduct the business of the Government with respect to’ the tanker and,

to that end, would ‘equip, fuel, supply, maintain, man, victual, and navigate’ the

ship.”); Smith v. United States, 346 F.2d 449, 451 (4th Cir. 1965) (contractor was

agent of United States where contract provided “[t]he Contractor undertakes and

promises to manage and conduct the business of the Government with respect to such

tankers,” including “[t]he Contractor shall equip, fuel, supply, maintain, man, victual

and navigate the tankers” and “procure all personnel necessary to fill the complement

of each tanker subject to the limitations listed below”); Bowman, 704 F. Supp. at 697

(contractor and subcontractor were agents of United States, where contract was

“responsible for the operation, maintenance, servicing and repair of all property

assigned for use by the United States through NASA,” and the subcontractor

“operate[d] the nine cryogenics barges for NASA's rocket engine testing program”).13

       There are no cases that address whether state maritime academies operating

a training ship owned by the United States are agents of the United States. See




13       Citing Dearborn, Favorite, and Petition of the United States, MMA urges me to adopt a broader
definition of “agent” under the SIAA that includes “any instrumentality through and by which public
vessels are operated.” MMA Reply at 3 (ECF No. 79). This language is taken from Petition of the United
States, where the court faced and rejected an argument that an “independent contractor” as
distinguished from a “servant” could not be an agent. Petition of the United States, 367 F.2d at 509
(“[A]n independent contractor, no less than a servant may be an agent in that he is employed as a
fiduciary, acting for a principal with the principal’s consent and subject to the principal’s overall
control and direction in accomplishing some matter undertaken on the principal’s behalf.”); see also
Dearborn, 113 F.3d at 997 n.3 (recognizing that “agent” under SIAA can include independent
contractor, notwithstanding that those terms are mutually exclusive in other contexts). The distinction
between an independent contractor and a servant is not at issue in this case. The exclusivity provision
itself applies to an “officer, employee, or agent of the United States” and does not include the term
“any instrumentality.” 46 U.S.C. § 30904. And the cases that use the term “any instrumentality”
actually analyze “agent” status under the common law test. I reject MMA’s invitation to consider any
instrumentality that operates a public vessel an agent. Such an interpretation is at odds with the plain
meaning of the exclusivity provision and is unsupported by the caselaw.
Gov’t.’s Resp. 13. Nelsen v. Research Co. of the University of Hawaii, involved the use

of a vessel (the KILA) by a corporation (RCUH) conducting marine research for the

University of Hawaii. 805 F. Supp. 837. There, the District Court concluded that

RCUH was not acting as an agent of the Government for purposes of the SIAA, basing

its conclusion on the agreement between RCUH and the United States and the

venture as a whole. The Nelsen court wrote:

      the agreement between the United States and RCUH required RCUH
      to maintain the KILA in good repair, maintain liability insurance on the
      vessel and hold the United States harmless from third party claims. The
      government did not consent to allow RCUH to act on its behalf. The
      KILA was not operated for the United States or subject to its control. No
      one outside of the University of Hawaii ever gave directions or orders
      concerning either the day-to-day or overall operation, maintenance, or
      manning of the KILA. If anyone wished to use the vessel, they had to
      get permission from RCUH, not the United States.

Id. at 847-48.

      B.     The Question of Consent

      I look to the Agreement between MARAD and MMA for evidence of the parties’

consent to enter an agency relationship. Nowhere in the Agreement that was in effect

at the time of Fitch’s injuries is MMA identified as MARAD’s agent. United States of

America Department of Transportation Maritime Administration State Maritime

Academy or College Agreement (ECF No. 102-1) (the “Agreement”). Under the

Agreement, MARAD agrees to provide various types of support—assistance

payments, student incentive payments, and fuel payments for the Training Ship—to

MMA. In return, MMA agrees to provide certain courses, conform to certain

standards in those courses, accept out-of-state students, comply with civil rights laws,
and make its books available for auditing. Agreement, Article 4. Article 7 of the

Agreement provides that:

      [t]his Agreement is subject to all the provisions of Part 310, Subpart A,
      Title 46, Code of Federal Regulations, and the School hereby agrees to
      conform to said provisions as they may be amended from time-to-time
      during the period this Agreement is in effect.

Agreement, Article 7.

      Section 310 of the Code of Federal Regulations, incorporated by reference into

the Agreement, does not explicitly address whether MMA is or is not an agent of the

United States. There are, however, some regulations that suggest the parties did not

consent to enter an agency relationship. For example, Section 310.4 requires the

following notice to be posted conspicuously aboard the Training Ship:

      This training ship is the property of the United States of America. . . .
      Neither the State, the Commanding Officer, nor any other person has any
      right, power or authority to create, incur or permit to be imposed upon
      this vessel, any lien whatever.

46 C.F.R. § 310.4(a)(5) (emphasis added). And although MMA is authorized to make

repairs to the Training Ship when cruising, its power is strictly limited. See 46 C.F.R.

§ 310.4(e)(iv) (authorized to expend up to $5,000 for emergency repairs that become

necessary while Training Ship is on foreign cruise without seeking prior approval of

the United States). In addition, Section 310.9, titled “Medical attention and injury

claims,” provides: “[Officers and other personnel of the School, and of the Training

Ship] who are not Federal employees shall look to the State alone for pay, allowances,

compensation and other benefits during injury or illness.” 46 C.F.R. § 310.9(c). The

provision applies to Fitch’s injury, and it would run afoul of the SIAA if the United

States had intended MMA to act as its agent.
       In addition to the Agreement in effect at the time of Fitch’s injuries, the

Government pointed to a document entitled “MARAD Office of Ship Operations Policy

Guidance: Training Ship Custodial Care” (the “Custodial Care Guide”), which

provides specific guidance for maintenance and operation of the Training Ship. (ECF

No. 75-2.) In a section captioned “Training Vessel Owner and Operator,” the

Custodial Care Guide acknowledges that

       MARAD will be the documented Owner, and the SMA will be the
       documented Operator. Considering the complex nature of this
       relationship, MARAD and SMAs will cooperatively fulfill roles and
       responsibilities that modify the traditional relationships within the
       merchant services, and other publically owned vessels of the NDRF.14

Custodial Care Guide, Section 3. This is another indication that MARAD and MMA

understood the unique nature of their arrangement and did not intend it to be an

agency relationship.

       Finally, the United States points to a Memorandum of Agreement (“MoA”)

entered into by MARAD and MMA on August 1, 2016, shortly after Fitch’s injury,

which includes a provision that the parties “agree that neither [the State of Maine

nor MMA] shall be considered to be an agent of the United States for purposes of the

. . . Suits in Admiralty Act.” MoA 20. The MoA appears to make explicit what is

implicit in the Agreement, regulations, and Custodial Care Guide, and it lends




14      Although NDRF is not defined in the Custodial Care Guide, it appears to be a reference to the
National Defense Reserve Fleet. At oral argument, counsel for the Government represented that
MARAD has massive fleets of reserve vessels most of which are operated exclusively by contract
operators under contracts which leave no ambiguity that the operator is acting as an agent of the
government and on its behalf. The arrangement between MARAD and MMA is without question
different than the standard government-owned, contractor-operated arrangements that are present in
the clear majority of the cases analyzing the exclusivity provision of the SIAA.
further support to the Government’s claim that MARAD did not consent to have MMA

act as its agent. The Government has provided an email string that shows MMA

accepting the terms of the MoA before Fitch’s injury. (ECF No. 86-2.) While the MoA

is not the operative agreement, it does shed light on how the parties understood their

relationship at the time of Fitch’s injury.

        MMA contends that the regulations support its claim that MARAD implicitly

consented to have MMA act as its agents. I disagree. The Agreement is silent as to

any agency arrangement and the express language of the regulations, particularly

310.9, undercuts any such implicit understanding. The Custodial Care Guide frankly

acknowledges that a complex relationship exists between MARAD and state

merchant marine academies that is different from a standard owner-operator

arrangement with the government. I conclude that MARAD has not consented to

having MMA act as its agent.

        C.      Whether MMA Acted on MARAD’s Behalf

        MMA contends that it was acting on behalf of the Government by doing the job

of training young men and women to be members of the merchant marine. The

Government and Fitch counter that this overall objective of the Government does not

suffice to meet the requirement that an agent act on a principal’s behalf.15


15       Without providing authority, the Government twice mentions that MMA was not acting for
the sole benefit of the United States and points out that MMA benefited from the use of the vessel.
Gov’t.’s Resp. 8 (“The ship was operated by Maine Maritime for its own purposes . . . and not for the
sole benefit of the United States”) and 16 (“Maine Maritime’s annual training cruise is not solely for
the direct benefit of the United States.”) (ECF No. 75). That argument appears to be at odds with
general principles of agency, which provide that a principal need not benefit from an agent’s actions
for the agent to have acted “on behalf of” the principal. Restatement (Third) of Agency § 1.01(g) (2006).
I note but need not decide the question of whether an agent for purposes of the SIAA must use the
vessel solely for the benefit of the government. See Petition of the United States, 367 F.2d at 509
        The United States needs a robust and capable merchant marine. MARAD

supports state maritime academies and provides training ships to help meet that

need. In fact, the Notice that is required to be posted on all training ships states:

“[This training ship] is furnished to the State of ________ by the Department of

Transportation, Maritime Administration, for the purpose of training young men and

women to become officers in the merchant marine of the United States.” 46 C.F.R.

§ 310.4(a)(5).

        It is also clear, however, that MMA gets significant benefit from being able to

use the Training Ship. This 500-foot vessel provides a floating campus for its

students. In addition to providing Cadets with a way to meet their sea-hour

requirements, the vessel supports students who are not training to become officers in

the merchant marine. And MMA separately charges students to participate in a

summer cruise.

        I come back to the fact that this is not the typical case where MARAD contracts

with a private entity to do a specific job on behalf of the government. This is an

arrangement where the interests of the Government and MMA align. While the

United States has an overarching interest in the cultivation of a competent merchant

marine, I believe that MMA goes too far in its contention that MMA, by operating the

Training Ship, is doing the Government’s business and acting on MARAD’s behalf.




(“[G]overnment ownership and use as directed by the government exclusively for a public purpose
suffice without more to make a ship a public vessel.”); Blanco v. United States, 775 F.2d 53, 59 (2d Cir.
1985) (public vessel includes vessel used solely in public service)).
      D.      Whether MARAD Retained Overall Control and Direction of the
              Vessel

      I turn next to MMA’s argument that MARAD retained overall control and

direction of the vessel while it was operated by MMA. Key factors supporting a finding

of “overall control and direction” include whether the United States can dictate the

“voyages and cargoes,” can hire and fire the master and crew, and must reimburse

the contractor for wages and operating costs. Petition of the United States, 367 F.2d

at 509-510.

      Section 310.4 of the Code of Federal Regulations, incorporated by reference in

the Agreement between the parties, provides that the maritime academy shall have

“complete use of a Training Ship” subject to the conditions that the maritime academy

1) return the vessel in the same condition as it was received when the use of the

training ship is terminated; 2) get approval before removing any property from the

ship, and 3) cooperate with MARAD inventories of the training ship. 46 C.F.R.

§ 310.4(c). Section 310.4 divides the responsibilities for maintenance and repair of the

Training Ship between MARAD and MMA. 46 C.F.R. § 310.4(c). Section 310.4 also

requires the maritime academy to submit its cruise itinerary for approval so that

MARAD can arrange with the Department of State for clearance of the Training Ship

in foreign ports. 46 C.F.R. § 310.4(f).

      In practice, for the most part, MMA determines the voyages, hires the master

and crew, and pays operational expenses. MARAD’s approval of foreign ports of call

selected by MMA and its recall authority over the Training Ship in a national

emergency fall far short of general authority to dictate voyages. Although MMA may
be required in a national emergency to return the vessel, it cannot be forced to staff

or operate the vessel during the emergency. O’Donnell Dep. 17-19. The

decisionmakers aboard the Training Ship during the Training Cruise are MMA

employees. See Nelsen, 805 F. Supp. at 847-48. The sole MARAD employee assigned

to the Training Ship is the surveyor, whose authority is limited to maintaining the

vessel. O’Donnell Dep. 20, 31-32, 62; Gandy Dep. 27-28 (ECF No. 63-2). The surveyor

is not present on the vessel for the majority of the year, does not communicate

regularly with senior leaders at MMA, and does not issue instructions or directives

to crew members, even about maintenance issues. O’Donnell Dep. 37, 39-40. The

surveyor inspects the Training Ship as it departs on a cruise to help ensure that no

maintenance or repairs are needed but does not travel overseas on a cruise. O’Donnell

Dep. 46-49; Custodial Care Guide 29. MARAD does provide some fuel assistance to

MMA for operating the vessel, 46 U.S.C. § 51504(f), but there is no evidence that this

support approaches reimbursement for “all costs of operating the ship.” Petition of the

United States, 367 F.2d at 510.

      There is no question that there are some elements of control by MARAD over

the operation of the Training Ship. The relationship between MARAD and state

maritime academies is symbiotic. But given that the contract between the parties

does not create an agency arrangement, given that the Government is not contracting

with MMA to perform a specific task on its behalf but rather is supporting an overall

shared educational objective, and given that MMA retains considerable control over

the operation of the Training Ship, I conclude that this venture as a whole does not
support a finding that MMA is an agent for purposes of the SIAA.16 Because I find

that MMA is not an agent of the United States under the SIAA, I conclude that I have

jurisdiction over Fitch’s counterclaims against MMA.


                                         CONCLUSION

       For the reasons stated above, the Court DENIES MMA’s motion to dismiss.

MMA’s motion to strike is moot.



SO ORDERED.

                                                       /s/ Nancy Torresen
                                                       United States District Judge

Dated this 15th day of February, 2019.




16       MMA makes a half-hearted argument that MARAD also exercised day-to-day control
over the Training Ship in its supplemental submission. See MMA’s Suppl. Submission 3. Most
of its briefing is devoted to its claim that MARAD retained overall direction and control of the
Training Ship. MMA Mot. to Dismiss 8 (ECF No. 58) (quoting 46 CFR § 310.4). For the same
reasons that I find no overall control, I find no direct day-to-day control by MARAD of the
Training Ship.
